995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Todd William LAMB, Plaintiff-Appellant,v.Sharon Lynn HERZ, Defendant-Appellee.
No. 93-1487.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 21, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-93-888-HM)
Todd William Lamb, Appellant Pro Se.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Todd William Lamb appeals from the district court's order dismissing without prejudice his complaint filed under 42 U.S.C. § 1983 (1988), for failure to exhaust state court remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Lamb v. Herz, No. CA-93-888-HM (D. Md. Apr. 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 On appeal Lamb argues that his action did not challenge his conviction or sentence.  We note that if his complaint is so construed, dismissal was nevertheless appropriate because nothing in the record suggests that Herz was a state actor subject to suit under § 1983